Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00508-CV

                                      Rudy MENDEZ,
                                         Appellant

                                       v.
                          City of San Antonio Building
             CITY OF SAN ANTONIO BUILDING STANDARDS BOARD,
                                    Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-08659
                   Honorable Barbara Hanson Nellermoe, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

      Costs are assessed against the party that incurred them.

      SIGNED June 3, 2015.


                                               _________________________________
                                               Sandee Bryan Marion, Chief Justice